[Cite as State v. Ludwig, 2021-Ohio-383.]


                                       COURT OF APPEALS
                                   MUSKINGUM COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



STATE OF OHIO                               :       JUDGES:
                                            :       Hon. W. Scott Gwin, P.J.
        Plaintiff-Appellee                  :       Hon. William B. Hoffman, J.
                                            :       Hon. Earle E. Wise, Jr., J.
-vs-                                        :
                                            :
TODD LUDWIG                                 :       Case No. CT2020-0008
                                            :
        Defendant-Appellant                 :       OPINION




CHARACTER OF PROCEEDING:                            Appeal from the Court of Common
                                                    Pleas, Case No. CR2019-0272




JUDGMENT:                                           Affirmed




DATE OF JUDGMENT:                                   February 10, 2021




APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

TAYLOR BENNINGTON                                   JAMES A. ANZELMO
27 North Fifth Street                               446 Howland Drive
P.O. Box 189                                        Gahanna, OH 43230
Zanesville, OH 43702
Muskingum County, Case No. CT2020-0008                                                       2



Wise, Earle, J.

       {¶ 1} Defendant-Appellant Todd Ludwig appeals the December 19, 2019

judgment of conviction and sentence of the Muskingum County Court of Common Pleas.

Plaintiff-Appellee is the state of Ohio.

                          FACTS AND PROCEDURAL HISTORY

       {¶ 2} A recitation of the underlying facts in this matter is unnecessary for our

resolution of this appeal.

       {¶ 3} On May 16, 2019, the Muskingum County Grand Jury retuned an indictment

charging Ludwig as follows:

       {¶ 4} Count one – trafficking in drugs (methamphetamine) a felony of the first

degree;

       {¶ 5} Count two – possession of drugs (methamphetamine) a felony of the

second degree;

       {¶ 6} Count three – engaging in a pattern of corrupt activity, a felony of the second

degree; and

       {¶ 7} Count four – possession of criminal tools, a felony of the fifth degree.

       {¶ 8} Counts one through four contained various firearm and forfeiture

specifications. The forfeiture specifications pertained to cash, real estate, and 18 guns.

       {¶ 9} On September 18, 2019, Ludwig pled guilty to count one of the indictment

and the attendant firearm and forfeiture specifications. The state dismissed the balance

of the indictment. A sentencing hearing was held on December 18, 2019, following

completion of a pre-sentence investigation. The trial court sentenced Ludwig to a

mandatory minimum 10-year prison term, and an indefinite term of 15 years pursuant to
Muskingum County, Case No. CT2020-0008                                                      3


the Regan Tokes Act. Ludwig filed an affidavit of indigence which indicated he is disabled,

and moved the trial court to waive the mandatory fine. The trial court denied the motion

and imposed a mandatory fine of $10,000.

       {¶ 10} Ludwig filed an appeal and the matter is now before this court for

consideration. He raises three assignments of error for our review as follow:

                                              I

       {¶ 11} "AS AMENDED BY THE REAGAN TOKES ACT, THE REVISED CODE'S

SENTENCES FOR FIRST AND SECOND DEGREE QUALIFYING FELONIES

VIOLATES THE CONSTITUTIONS OF THE UNITED STATES AND THE STATE OF

OHIO."

                                             II

       {¶ 12} "TODD LUDWIG RECEIVED INEFFECTIVE ASSISTANCE OF COUNSEL,

IN VIOLATION OF THE SIXTH AMENDMENT TO THE UNITED STATES

CONSTITUTION AND SECTION 10, ARTICLE I OF THE OHIO CONSTITUTION."

                                             III

       {¶ 13} "THE TRIAL COURT ERRED BY DENYING LUDWIG'S MOTION TO

WAIVE THE MANDATORY FINE."

                                            I, II

       {¶ 14} Ludwig's   first   and   second       assignments   of   error   challenge   the

constitutionality of the Regan Tokes Act which codified hybrid indefinite prison terms for

first and second degree felonies. In his first assignment of error, Ludwig challenges the

presumptive release feature of the act, R.C. 2967.271, arguing it violates his constitutional

rights to trial by jury and due process of law, and further violates the constitutional
Muskingum County, Case No. CT2020-0008                                                     4


requirement of separation of powers and equal protection. In his second assignment of

error, Appellant argues his trial counsel provided ineffective assistance by failing to raise

the constitutionality of R.C. 2967.271 in the trial court during his sentencing hearing.

       {¶ 15} R.C. 2967.271 provides in relevant part:



              (B) When an offender is sentenced to a non-life felony indefinite

              prison term, there shall be a presumption that the person shall be

              released from service of the sentence on the expiration of the

              offender's minimum prison term or on the offender's presumptive

              earned early release date, whichever is earlier.

              (C) The presumption established under division (B) of this section is

              a rebuttable presumption that the department of rehabilitation and

              correction may rebut as provided in this division. Unless the

              department rebuts the presumption, the offender shall be released

              from service of the sentence on the expiration of the offender's

              minimum prison term or on the offender's presumptive earned early

              release date, whichever is earlier. The department may rebut the

              presumption only if the department determines, at a hearing, that one

              or more of the following applies:

              (1) Regardless of the security level in which the offender is classified

              at the time of the hearing, both of the following apply:

              (a) During the offender's incarceration, the offender committed

              institutional rule infractions that involved compromising the security
Muskingum County, Case No. CT2020-0008                                                 5


           of a state correctional institution, compromising the safety of the staff

           of a state correctional institution or its inmates, or physical harm or

           the threat of physical harm to the staff of a state correctional

           institution or its inmates, or committed a violation of law that was not

           prosecuted, and the infractions or violations demonstrate that the

           offender has not been rehabilitated.

           (b) The offender's behavior while incarcerated, including, but not

           limited to the infractions and violations specified in division (C)(1)(a)

           of this section, demonstrate that the offender continues to pose a

           threat to society.

           (2) Regardless of the security level in which the offender is classified

           at the time of the hearing, the offender has been placed by the

           department in extended restrictive housing at any time within the

           year preceding the date of the hearing.

           (3) At the time of the hearing, the offender is classified by the

           department as a security level three, four, or five, or at a higher

           security level.

           (D)(1) If the department of rehabilitation and correction, pursuant to

           division (C) of this section, rebuts the presumption established under

           division (B) of this section, the department may maintain the

           offender's incarceration in a state correctional institution under the

           sentence after the expiration of the offender's minimum prison term

           or, for offenders who have a presumptive earned early release date,
Muskingum County, Case No. CT2020-0008                                               6


           after the offender's presumptive earned early release date. The

           department may maintain the offender's incarceration under this

           division for an additional period of incarceration determined by the

           department. The additional period of incarceration shall be a

           reasonable period determined by the department, shall be specified

           by the department, and shall not exceed the offender's maximum

           prison term.

           (2) If the department maintains an offender's incarceration for an

           additional period under division (D)(1) of this section, there shall be

           a presumption that the offender shall be released on the expiration

           of the offender's minimum prison term plus the additional period of

           incarceration specified by the department as provided under that

           division or, for offenders who have a presumptive earned early

           release date, on the expiration of the additional period of

           incarceration to be served after the offender's presumptive earned

           early release date that is specified by the department as provided

           under that division. The presumption is a rebuttable presumption that

           the department may rebut, but only if it conducts a hearing and

           makes the determinations specified in division (C) of this section, and

           if the department rebuts the presumption, it may maintain the

           offender's incarceration in a state correctional institution for an

           additional period determined as specified in division (D)(1) of this

           section. Unless the department rebuts the presumption at the
Muskingum County, Case No. CT2020-0008                                                 7


             hearing, the offender shall be released from service of the sentence

             on the expiration of the offender's minimum prison term plus the

             additional period of incarceration specified by the department or, for

             offenders who have a presumptive earned early release date, on the

             expiration of the additional period of incarceration to be served after

             the offender's presumptive earned early release date as specified by

             the department.

             The provisions of this division regarding the establishment of a

             rebuttable   presumption,    the   department's     rebuttal   of   the

             presumption, and the department's maintenance of an offender's

             incarceration for an additional period of incarceration apply, and may

             be utilized more than one time, during the remainder of the offender's

             incarceration. If the offender has not been released under division

             (C) of this section or this division prior to the expiration of the

             offender's maximum prison term imposed as part of the offender's

             non-life felony indefinite prison term, the offender shall be released

             upon the expiration of that maximum term.



      {¶ 16} Ludwig argues these portions of R.C 2967.271 permitting the Department

of Rehabilitation and Corrections (DRC) to administratively extend his prison term beyond

his presumptive minimum prison term violate the United States and Ohio Constitutions.

However, as the state points out, Ludwig has not yet been subject to the application of
Muskingum County, Case No. CT2020-0008                                                   8


these provisions, as he has not yet served his minimum term, and therefore has not been

denied release at the expiration of his minimum term of incarceration.

      {¶ 17} We addressed the concept of ripeness for review in regard to the Regan

Tokes Act in State v. Downard, 5th Dist. Muskingum, CT2019, 2020-Ohio-4227:



             The Ohio Supreme Court discussed the concept of ripeness for

             review in State ex rel. Elyria Foundry Co. v. Indus. Comm., 82 Ohio

             St.3d 88, 1998-Ohio-366, 694 N.E.2d 459:

             Ripeness “is peculiarly a question of timing.” Regional Rail

             Reorganization Act Cases (1974), 419 U.S. 102, 140, 95 S.Ct. 335,

             357, 42 L.Ed.2d 320, 351. The ripeness doctrine is motivated in part

             by the desire “to prevent the courts, through avoidance of premature

             adjudication, from entangling themselves in abstract disagreements

             over administrative policies * * *.” Abbott Laboratories v. Gardner

             (1967), 387 U.S. 136, 148, 87 S.Ct. 1507, 1515, 18 L.Ed.2d 681,

             691. As one writer has observed:

             The basic principle of ripeness may be derived from the conclusion

             that ‘judicial machinery should be conserved for problems which are

             real or present and imminent, not squandered on problems which are

             abstract or hypothetical or remote.’ * * * [T]he prerequisite of ripeness

             is a limitation on jurisdiction that is nevertheless basically optimistic

             as regards the prospects of a day in court: the time for judicial relief

             is simply not yet arrived, even though the alleged action of the
Muskingum County, Case No. CT2020-0008                                                 9


            defendant foretells legal injury to the plaintiff. Comment, Mootness

            and Ripeness: The Postman Always Rings Twice (1965), 65 Colum.

            L.Rev. 867, 876. Id. at 89, 694 N.E.2d at 460.

            In State v. McCann, 8th Dist. Cuyahoga No. 85657, 2006-Ohio-171,

            the defendant argued because the Parole Board, pursuant to R.C.

            2967.28, could extend his sentence by up to an additional five years

            for violation of post-release control, the statute was unconstitutional.

            The Eighth District Court of Appeals concluded because McCann

            was not currently the subject of such action by the Parole Board, the

            issue was not yet ripe for review. Id. at ¶6.

            Likewise, in the instant case, while R.C. 2967.271 allows the DRC to

            rebut the presumption Appellant will be released after serving his

            nine year minimum sentence and potentially continue his

            incarceration to a term not exceeding thirteen years, Appellant has

            not yet been subject to such action by the DRC, and thus the

            constitutional issue is not yet ripe for our review.



      {¶ 18} Downard, at ¶8-11. See also, State v. Buckner, 5th Dist. Muskingum Nos.

CT2020-0023 & CT2020-0024, 2020-Ohio-7017; State v. Wolfe, 5th Dist. Licking No.

2020CA00021, 2020-Ohio-5501; State v. Cochran, 5th Dist. Licking No. 2019 CA 00122,

2020-Ohio-5329; State v. Clark, 5th Dist. Licking No. 2020 CA 00017, 2020-Ohio-5013;

State v. Manion, 5th Dist. Tuscarawas No. 2020 AP 03 0009, 2020-Ohio-4230; State v.

Kibler, 5th Dist. Muskingum No. CT2020-0026, 2020-Ohio-4631.
Muskingum County, Case No. CT2020-0008                                                      10


       {¶ 19} Ludwig does not dispute he had not yet been subject to the provisions of

R.C. 2967.271. We therefore find here as we did in Downard, Ludwig's constitutional

challenges and his trial counsel's failure to raise the same are not yet ripe for review.

       {¶ 20} Ludwig's first and second assignments of error are overruled.




                                             III

       {¶ 21} In his final assignment of error, Ludwig challenges the trial court's imposition

of the mandatory $10,000 fine arguing it had failed to consider his ability to pay the same.

We disagree.

       {¶ 22} We review a decision to impose a financial sanction for an abuse of

discretion. State v. Gibson, 80 Ohio St.3d 626, 634, 687 N.E.2d 750 (1998). In order to

find an abuse of discretion, we must determine the trial court's decision was

unreasonable, arbitrary or unconscionable and not merely an error of law or judgment.

Blakemore v. Blakemore, 5 Ohio St.3d 217, 450 N.E.2d 1140 (1983).

       {¶ 23} R.C. 2929.18(B)(1) establishes a procedure for avoiding imposition of

mandatory fines applicable to certain felony drug offenses. That section provides:



               If an offender alleges in an affidavit filed with the court prior to

               sentencing that the offender is indigent and unable to pay the

               mandatory fine and if the court determines the offender is an indigent

               person and is unable to pay the mandatory fine described in this
Muskingum County, Case No. CT2020-0008                                                    11


             division, the court shall not impose the mandatory fine upon the

             offender.



      {¶ 24} This Court addressed a trial court's duties when imposing a financial

sanction in State v. Perry, Stark App. No. 2004-CA-00066, 2005-Ohio-85:



             " '[T]here are no express factors that must be taken into

             consideration or findings regarding the offender's ability to pay that

             must be made on the record.' State v. Martin, 140 Ohio App.3d 326,

             338, 747 N.E.2d 318, 2000-Ohio-1942. Although a court may hold a

             hearing under R.C. 2929.18(E) 'to determine whether the offender is

             able to pay the [financial] sanction or is likely in the future to be able

             to pay it,' a court is not required to do so. State v. Stevens (Sept. 21,

             1998), 12th Dist. No. CA98-01-001, unreported ('although the trial

             court must consider the offender's ability to pay, it need not hold a

             separate hearing on that issue'). 'All that R.C. 2929.19(B)(6) requires

             is that the trial court consider the offender's present and future ability

             to pay.' State v. Dunaway, 12th Dist. No. CA2001-12-280, 2003-

             Ohio-1062, at 36; Martin, 140 Ohio App.3d at 33, 746 N.E.2d 642

             (Emphasis [original])." Id. at *4-5.



      {¶ 25} Perry at ¶ 28.
Muskingum County, Case No. CT2020-0008                                                   12


       {¶ 26} The statute places the burden "upon the offender to affirmatively

demonstrate that he or she is indigent and is unable to pay the mandatory fine."

(Emphasis original) State v. Gipson 80 Ohio St.3d 626, 635, 687 N.E.2d 750 (1998).

Additionally, a trial court need not affirmatively find that an offender is able to pay. Id.

Instead, the fine is mandatory unless the offender establishes current indigence and an

inability to pay. Id.

       {¶ 27} Before the sentencing hearing, Ludwig provided an affidavit of indigence.

During the sentencing hearing, the following discussion on the matter took place:



               The Court: * * * There's also a motion to waive mandatory fines in

               this case. I'm going to deny that motion based upon the level of drug

               trafficking here, as well as the forfeiture specification

               I mean, obviously, we all know that when you have the types of

               weapons and weaponry that Mr. Ludwig had, there's a lot of cash

               involved with that, and I am going to deny it.

               [Counsel for Ludwig]: Your Honor, can I just speak to that for just a

               moment –

               The Court: Yes.

               [Counsel for Ludwig]: -- with regard to the guns?

               The Court: Yes.

               [Counsel for Ludwig]: Several of those guns were in a gun safe

               locked. They were not out. They were just in a gun safe locked. I

               believe some of those guns were his father's. There were I believe
Muskingum County, Case No. CT2020-0008                                               13


           three guns that were out, located. And so, that's why there was a gun

           spec associated with that.

           So, with that being said, I would just ask – I would want the Court to

           note that for the record. It was not that there was a stockpile of

           weapons out along with these drugs. They were in the house.

           The Court: I took it they were in the safe.

           [Counsel for Ludwig]: Correct.

           The Court: I read that, I was aware of that.

           [Counsel for Ludwig]: Okay. I just – I just wanted the Court to know.

           Obviously, we're dealing with the house and then we're dealing with

           the garage, where there was most of the drug activity there.

           The Court: All right. Thank you. So noted.

           It says here you're disabled. What's the nature of your disability?

           [Ludwig]: I got one lung and my leg's – I can't move my right leg from

           the hip her down. I have compartment syndrome.

           The Court: I understand. I read that. So what can't you do? You can't

           walk?

           [Ludwig]: Yeah, I can walk but it's – I don't have no blood circulation

           left in my leg, and I don't know if –

           The Court: Because it doesn't say here, how much do you receive a

           month in disability?

           [Ludwig]: Like $800. 796.

           The Court: so you're on SSI?
Muskingum County, Case No. CT2020-0008                                                  14


              [Ludwig]: Yeah.

              [Counsel for Ludwig]: Your Honor, there is a concern that his leg

              would eventually – if he's not going to get circulation into it – would

              have to be amputated.

              The Court: Okay. Thank you.



       {¶ 28} We find this inquiry by the trial court sufficient to reflect the court's

consideration of Ludwig's present and future ability to pay the fine.

       {¶ 29} The final assignment of error is overruled.

       {¶ 30} The judgment of conviction and sentence of the Muskingum County Court

of Common Pleas is affirmed.


By Wise, Earle, J.

Hoffman, J. concurs

Gwin, P.J. concurs in part, dissents in part.


EEW/rw
Muskingum County, Case No. CT2020-0008                                                  15


Gwin, P.J., concurs in part; dissents in part

         {¶31} I concur in the majority’s disposition of Appellant’s Third Assignment of

Error.

         {¶32} I respectfully dissent from the majority’s opinion concerning ripeness and

Appellant’s First and Second Assignments of Error for the reasons set forth in my

dissenting opinion in State v. Wolfe, 5th Dist., Licking No. 2020 CA 00021, 2020-Ohio-

5501.

         {¶33} I further note that the Ohio Supreme Court has accepted a certified conflict

on the issue of whether the constitutionally of the Reagan Tokes Act is ripe for review on

direct appeal or only after the defendant has served the minimum term and been subject

to extension by application of the Act. See, State v. Maddox, 6th Dist. Lucas No. L-19-

1253, 2020-Ohio-4702, order to certify conflict allowed, State v. Maddox, 160 Ohio St.3d

1505, 2020-Ohio-6913, 159 N.E.3d 1150(Table); State v. Downard, 5th Dist. Muskingum

No. CT2019-0079, 2020-Ohio-4227, appeal accepted on Appellant’s Proposition of Law

No. II, State v. Downard, 160 Ohio St.3d 1507, 2020-Ohio-6835, 159 N.E.3d 1507

(Table)(Sua sponte, cause held for the decision in 2020-1266, State v. Maddox).